FILED
                             NOT FOR PUBLICATION                            AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HERMILO MORENO-LICONAR,                          No. 10-72968

               Petitioner,                       Agency No. A095-745-249

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Hermilo Moreno-Liconar, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order denying his motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen. Reyes

v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      The agency did not abuse its discretion in denying Moreno-Liconar’s motion

to reopen for failure to comply with the requirements set forth in Matter of Lozada,

19 I. & N. Dec. 637 (BIA 1988), where the ineffective assistance was not plain on

the face of the record. See Reyes, 358 F.3d at 597-99.

      We lack jurisdiction to review Moreno-Liconar’s contention regarding the

transcript from his removal hearing because he failed to raise that issue before the

BIA and thereby failed to exhaust his administrative remedies. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to review

contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    10-72968